Citation Nr: 0735788	
Decision Date: 11/14/07    Archive Date: 11/26/07	

DOCKET NO.  05-17 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of back injury. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of left ankle injury. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder. 

4.  Entitlement to service connection for the residuals of 
right hand injury. 

5.  Entitlement to service connection for the residuals of 
dental trauma for the purposes of obtaining Department of 
Veterans Affairs (VA) outpatient dental treatment.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a rating decision of February 1991, the RO denied 
entitlement to service connection for the residuals of back 
and left ankle injuries, as well as for an acquired 
psychiatric disorder, specifically, a "nervous condition."  
The veteran voiced no disagreement with that decision, which 
has now become final.  Since the time of the February 1991 
rating decision, the veteran has submitted additional 
evidence in an attempt to reopen his claims.  The RO 
continued its denial of service connection for an acquired 
psychiatric disorder, as well as for back and left ankle 
injuries, and the current appeal ensued.  

During the course of a hearing before the undersigned 
Veteran's Law Judge in August 2007, the veteran submitted 
correspondence withdrawing from consideration the issue of 
service connection for chronic residuals of a left ankle 
injury.  Accordingly, that issue will be dismissed.  However, 
during the course of that same hearing, the veteran raised 
the issue of service connection for chronic residuals of a 
right ankle injury.  Inasmuch as that issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for appropriate action.

Finally, for reasons which will become apparent, the appeal 
as to the issues of service connection for an acquired 
psychiatric disorder on a de novo basis, as well as service 
connection for chronic residuals of a right hand injury is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  In correspondence of August 2007, and prior to the 
promulgation of a decision by the Board, the veteran 
requested withdrawal of the issue of service connection for 
chronic residuals of a left ankle injury.

2.  In an unappealed rating decision of February 1991, the RO 
denied entitlement to service connection for chronic 
residuals of a back injury and an acquired psychiatric 
disorder, specifically, a "nervous condition."

3.  Evidence submitted since the time of the RO's February 
1991 decision denying entitlement to service connection for 
chronic residuals of a back injury is new, but it does not 
raise a reasonable possibility of substantiating the 
veteran's current claim.  

4.  Evidence submitted since the time of the RO's February 
1991 decision denying entitlement to service connection for 
an acquired psychiatric disorder is neither cumulative nor 
redundant, and of sufficient significance that it raises a 
reasonable possibility of substantiating the veteran's claim.

5.  The veteran does not currently have a dental condition, 
including a missing tooth or teeth, resulting from inservice 
trauma.

6.  The veteran was not a prisoner of war during his period 
of active military service.  

7.  Service connection is not currently in effect for any 
disability.

8.  The veteran has no adjudicated service-connected 
compensable disability or dental condition currently being 
treated by VA.

9.  The veteran is not currently a Chapter 31 vocational 
rehabilitation trainee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's Substantive 
Appeal on the issue of service connection for chronic 
residuals of a left ankle disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b)(c) (2006).

2.  The rating decision of February 1991 denying the 
veteran's claims for service connection for an acquired 
psychiatric disorder (i.e., a "nervous condition") and 
chronic residuals of a back injury is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (a) (2007).

3.  Evidence received since the time of the RO's February 
1991 decision denying service connection for chronic 
residuals of a back injury is new, but not material, and 
insufficient to reopen the veteran's previously-denied claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  Evidence received since the time of the RO's February 
1991 decision denying entitlement to service connection for 
an acquired psychiatric disorder is both new and material, 
and sufficient to reopen the veteran's previously-denied 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  

5.  Dental trauma resulting in the loss of a tooth or teeth 
was not incurred in or aggravated by active military service, 
nor have the criteria for entitlement to VA outpatient dental 
treatment been met.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.81, 17.61 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal - Substantive Appeal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2007).

At a Travel Board hearing before the undersigned Veterans Law 
Judge in August 2007, the veteran submitted correspondence 
withdrawing from consideration the issue of service 
connection for the residuals of left ankle injury.  

As the veteran has withdrawn his appeal regarding the issue 
of service connection for the residuals of left ankle injury, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on that issue, and it 
is dismissed without prejudice.




II.  New and Material Evidence & Service Connection

Law and Regulations

In reaching the following determination, the Board wishes to 
make it clear that it has reviewed all the evidence in the 
veteran's claims file, which includes:  his multiple 
contentions, including those raised at the time of a hearing 
before the undersigned Veteran's Law Judge in August 2007; 
service personnel records; and limited service medical 
records; as well as various private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the veteran's claims, 
and what the evidence in the claims file shows, or fails to 
show, with respect to each claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for chronic 
residuals of a back injury, as well as for an acquired 
psychiatric disorder, and certain residuals of dental trauma, 
including the loss of a front tooth for the purpose of 
obtaining VA outpatient dental treatment.  In pertinent part, 
it is argued that the disabilities in question had their 
origin during the veteran's period of active military 
service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service: and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis or a psychosis becomes 
manifest to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2007).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously denied claims for service connection 
was received in February 2004, and, as such, the "amended" 
version of 38 C.F.R. § 3.156(a) applies to his claim.  See 
38 C.F.R. § 3.156(a) (2007).  

In that regard, evidence is considered to be "new" if it was 
not previously submitted to agency decisionmakers.  Evidence 
is "material" if, by itself, or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  In addition, new 
evidence may be found to be material if it provides "a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Back Injury and Psychiatric Disorder

In the present case, at the time of the February 1991 RO 
decision denying entitlement to service connection for the 
residuals of back injury and an acquired psychiatric disorder 
(i.e., "a nervous condition"), the majority of the veteran's 
service medical records were unavailable.  In point of fact, 
the sole service medical record on file consisted of the 
veteran's service entrance examination dated in February 
1997.  Noted at the time of the decision was that the 
evidence of record showed no findings consistent with a back 
injury or nervous condition during the veteran's period of 
active service.  Based on such evidence, the RO denied 
entitlement to service connection for chronic residuals of a 
back injury, as well as for a "nervous condition."  That 
decision was adequately supported by and consistent with the 
evidence then of record, and is now final.  

Evidence submitted since the time of the RO's February 1991 
decision, consisting for the most part of private treatment 
records and examination reports, is "new" in the sense that 
it was not previously of record, but "material" only as to 
the issue of service connection for an acquired psychiatric 
disorder.  In that regard, since the time of the February 
1991 decision, there have been received various private 
records showing treatment in 1990 (within one year of the 
veterans' discharge from service) for certain low back 
problems, characterized as lumbosacral strain and/or sprain.  
However, those records show no evidence of osteoarthritis in 
any area of the veteran's lumbar spine.  Nor is there any 
demonstrated relationship between the veteran's low back 
problems and his period of active military service.  Under 
the circumstances, and in the absence of new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for the residuals of back 
injury, his appeal must be denied.  

Turning to the issue of whether new and material evidence has 
been submitted sufficient to reopen the veteran's previously-
denied claim for service connection for an acquired 
psychiatric disorder, the Board notes that, since the time of 
the February 1991 decision, there have been received 
additional service medical records, including a report of 
inservice hospitalization at Fitzsimons Army Medical Center 
during the months of February and March 1989.  While at the 
time of that hospitalization, the veteran received a final 
diagnosis of a mixed personality disorder with schizotypical 
and explosive features [for which, pursuant to applicable law 
and regulation, service connection may not appropriately be 
granted (see 38 C.F.R. § 3.303)], during the course of 
private outpatient treatment in February 1990, the veteran 
received a diagnosis not of a personality disorder, but 
rather of "depression."  That diagnosis was rendered within 
the first year following the veteran's discharge from 
service.  Such evidence, in the opinion of the Board, 
provides at a minimum a "more complete picture of the 
circumstances surrounding the origin" of the veteran's 
psychiatric disability, and, as such, is sufficient to a 
proper reopening of the veteran's previously-denied claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under 
such circumstances, the Board is of the opinion that the 
veteran's claim for service connection for an acquired 
psychiatric disorder has been reopened.  

Dental Trauma

As regards his claim for service connection for the residuals 
of dental trauma for the purpose of obtaining VA outpatient 
dental treatment, the veteran's argument is essentially that, 
while riding in a vehicle in service, he struck his mouth on 
a mounted machine gun, "knocking out" one of his upper front 
teeth.  

In that regard, under the applicable criteria, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease may be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a) (2007).

A rating activity is to consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in the line of duty during service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other inservice trauma, or 
whether the veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(b) (2007).  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c) (2007).

However, the following will not be considered service 
connected for treatment purposes:  (1) calculus; (2) acute 
periodontal disease; (3) 3rd molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or inservice trauma; and 
(4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e) (2007).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined under 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. § 1712 (b)(1)(A); 
38 C.F.R. § 17.161(a) (2007).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental condition may be authorized if application for such 
treatment was made within one year after such discharge or 
release.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. 
§ 1712(b)(1)(C); 38 C.F.R. § 17.161(c)(2007).  For these 
purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service.  
VAOPGCPREC No. 5-97, 62 Fed. Reg. 156, 556 (1997); see also 
38 C.F.R. § 3.306(b)(1) (2007).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2007).  

After a review of the complete record, the Board finds no 
basis for granting service connection for a missing tooth for 
the purpose of obtaining VA outpatient dental treatment.  In 
that regard, and as noted above, the majority of the 
veteran's service medical records are unavailable.  Available 
service medical records consist of a February 1977 service 
entrance examination, as well as a single service dental 
record, and the aforementioned records of hospitalization at 
Fitzsimons Army Medical Center, none of which show any 
evidence of loss of a tooth or teeth.  In point of fact, with 
the exception of statements by the veteran and his former 
spouse, there exists no evidence that, at any time during 
service or thereafter, the veteran suffered the loss of a 
tooth.  Currently, there exists no evidence that the veteran 
was detained or interned as a prisoner of war, or that he 
suffers from a dental condition clinically determined to be 
complicating a medical condition being treated by VA.  Nor is 
there evidence that the veteran is currently in receipt of 
Chapter 31 vocational rehabilitation training.  Under such 
circumstances, service connection for a dental condition due 
to service trauma for the purpose of obtaining VA outpatient 
dental treatment is not warranted.

III.  VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006)] redefined VA's duty 
to assist a veteran in the development of his claims.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of March, April, and 
August 2004, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims, as well as what information and evidence should be 
submitted by him, what evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claims.  
Although the veteran was not informed of the applicable 
regulations on disability ratings and effective dates, his 
back and dental claims were not granted and his psychiatric 
claim is being remanded for additional action.  Thus, any 
questions with regard to disability ratings and effective 
dates are moot or not ripe for consideration at this time.  
Thus, the veteran has not been prejudiced and any error in 
this regard is harmless.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes available 
service medical and personnel records, as well as private 
treatment records and examination reports and the veteran's 
Social Security medical reports.  The Board acknowledges that 
a complete collection of the veteran's service medical 
records is not available.  However, the record shows that 
numerous unsuccessful attempts were made to locate those 
records, and in April 2007, the RO informed the veteran of 
such and provided him with an opportunity to submit those 
records.  It is noted that when a claimant's service medical 
records are not available, the case law does not lower the 
legal standard for proving the claim, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).  In this case, the Board has provided 
reasons and bases for its determinations, and as such, no 
additional action in this regard is warranted.

The VCAA provisions have been considered and complied with.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order events in this case.  Any error in the sequence 
of events or content of the notice is not shown to have had 
any effect on the case, or to have caused injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d, 
534, 549 (Fed. Cir. 1998).


ORDER

The appeal for service connection for the residuals of left 
ankle injury is dismissed.  

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for the 
residuals of back injury, the benefit sought on appeal is 
denied.

New and material evidence having been submitted, the 
veteran's claim for service connection for an acquired 
psychiatric disorder has been reopened, and, to that extent, 
the appeal is allowed.  


REMAND

A review of the record in this case raises some question as 
to the nature and etiology of the veteran's claimed right 
hand disability.  Moreover, having determined that the 
veteran's claim for service connection for an acquired 
psychiatric disorder has been reopened, the Board must now 
turn to a de novo review of all pertinent evidence of record.  

As regards the veteran's claimed psychiatric disability, and 
as noted above, at the time of private outpatient treatment 
in February 1990, the veteran received a diagnosis of 
"depression."  Significantly, this diagnosis was rendered at 
a point in time only five months following the veteran's 
discharge from service.  While during a period of inservice 
hospitalization in February and March 1989, the veteran was 
felt to be suffering from a personality disorder.  The 
veteran has yet to be afforded a VA psychiatric examination 
for the purpose of determining the exact nature and etiology 
of his claimed psychiatric disability.  Such development is 
necessary prior to a final adjudication of the veteran's 
claim.

As regards the veteran's claim for service connection for 
residuals of injury to his right hand, the Board notes that, 
at the time of a private examination in May 1990, the veteran 
gave a history of injury to his right wrist in service, at 
which time a .50 caliber machine gun reportedly fell, 
striking the veteran over the dorsal ulnar aspect of his 
right hand.  According to the veteran, at the time of that 
incident, he was informed that he had suffered a fracture, 
which did not "heal well."  Current complaints consisted of 
discomfort in the right hand associated with vigorous 
activities.  Also noted was a reported inability to bend the 
right hand back as far as normal.  

Physical examination of the veteran's right hand revealed a 
prominence, most typical of a carpal boss, at the carpal 
metacarpal junction of fingers four and five.  This area was 
moderately tender, and the veteran lacked full wrist 
dorsiflexion by about 20 degrees.  Radiographic studies of 
the right hand and wrist were consistent with an injury to 
the carpometacarpal joints of the fourth and fifth rays on 
the right.  Significantly, all of the aforementioned findings 
were noted at a point in time only eight months following the 
veteran's discharge from service.  What is unclear at this 
time is whether manifestations of the veteran's 
carpometacarpal injury to the right hand are consistent with 
the presence of osteoarthritis, a disability for which 
service connection may be granted on a presumptive basis 
where such manifestations are present (to a compensable 
degree) within the first year following service discharge.  
Under the circumstances, further development of the evidence 
will be undertaken prior to a final adjudication of the 
veteran's claim for service connection.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2000, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the records identified 
by the veteran are not available a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should be afforded VA 
orthopedic and psychiatric examinations 
in order to more accurately determine the 
exact nature and etiology of his claimed 
psychiatric and right hand disabilities.  
The veteran must be given adequate notice 
of the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the psychiatric 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
psychiatric disability, to include a 
personality disorder.  Should it be 
determined that the veteran does, in 
fact, suffer from a chronic psychiatric 
disability other than a personality 
disorder, an additional opinion is 
requested as to whether that psychiatric 
disability more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
had its origin during the veteran's 
period of active military service.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic, 
clinically-identifiable right hand 
pathology, and, if so, whether that 
pathology more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
had its origin during the veteran's 
period of active military service.

All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to completion of the 
examinations.  Moreover, a notation to 
the effect that this record review took 
place must be included in the examination 
reports.

3.  The RO should then review the 
veteran's claims for service connection 
for an acquired psychiatric disorder and 
the residuals of back injury.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of a Statement of the Case 
in May 2005.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


